Citation Nr: 1828263	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2015 and October 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran submitted new and material evidence within the one year appeal period after the issuance of the October 2015 rating decision and thus it did not become final.  38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

During the appeal period, the Veteran's hearing loss demonstrated no worse than a Level III hearing loss in the right ear and a Level VIII hearing loss in the left ear at  the September 2015 VA examination and no worse than Level V in both the right and left ears at the July 2016 private examination.    


CONCLUSION OF LAW

The criteria for a rating of in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent for his bilateral hearing loss, arguing that his disability is more severe than currently evaluated.  He reports that his hearing loss has increased to the point where he can no longer understand or comprehend conversations with individuals in public settings.  See November 2016 Notice of Disagreement.  

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's bilateral hearing loss is not warranted.  In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1. In rating hearing loss specifically, the rating schedule requires a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.86.  The Veteran's audiological findings discussed below do not support application of the provisions of 38 C.F.R. § 4.86 in either ear.  As such, the Veteran's bilateral hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.

During his September 2015 VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
60
60
LEFT
50
45
60
60
60

The average pure tone threshold from 1000 to 4000 Hertz was 57.5 decibels in the right ear and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 40 percent in the left ear.  During the September 2015 VA examination the Veteran reported that his overall functional impairment is difficulty hearing and understanding speech in quiet background noise or areas of poor acoustics.  The VA examiner noted that the Veteran has hearing aids but still has trouble following conversations especially when teaching class.

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 57.5 decibels along with speech discrimination of 84 percent warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85. With respect to his left ear, the average pure tone threshold of 56.25 decibels along with speech discrimination of 40 percent warrants a designation of Roman Numeral VIII under Table VI of 38 C.F.R. § 4.85. Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numeral VIII, the appropriate rating is 20 percent under Diagnostic Code 6100.

The Veteran submitted a report from a non-VA audiological examination dated July 2016.  This examination report showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
65
LEFT
55
50
50
60
60

The average pure tone threshold from 1000 to 4000 Hertz was 58.75 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  It is unclear whether the July 2016 speech recognition test is a controlled speech discrimination test (Maryland CNC); however, the Board will afford the Veteran the benefit of the doubt on this issue and find that the July 2016 private audiological examination meets the criteria of 38 C.F.R. § 4.85 (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) without the use of hearing aids).

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 58.75 decibels along with speech discrimination of 72 percent warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85. With respect to his left ear, the average pure tone threshold of 55 decibels along with speech discrimination of 68 percent warrants a designation of Roman Numeral V under Table VI of 38 C.F.R. § 4.85. Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral V, and the left ear is Roman Numeral V, the appropriate rating is 20 percent under Diagnostic Code 6100.

The Veteran was afforded another VA examination in August 2016. During this VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
70
LEFT
40
45
55
70
70

The average pure tone threshold from 1000 to 4000 Hertz was 63.75 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The Veteran reported functional impairment of difficulty hearing people in group settings and having to ask people to repeat themselves.

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 63.75 decibels along with speech discrimination of 80 percent warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85. With respect to his left ear, the average pure tone threshold of 60 decibels along with speech discrimination of 84 percent warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numeral III, the appropriate rating is 10 percent under Diagnostic Code 6100.


There are no other audiological examinations of record that were completed during the appeal period.  

A rating in excess of 20 percent is not warranted because in mechanically applying the Rating Schedule tables to the September 2015, July 2016, and August 2016 audiometric test results set forth above, the Veteran's level of hearing impairment produces no higher than a 20 percent rating.  See 38 C.F.R. § 4.85, Table VI.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, the examiner did not certify that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  

Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity is sufficient to warrant an evaluation greater than 20 percent under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise and testing which has not been shown.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as stated above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a rating in excess of 20 percent are not met.  


ORDER

An initial rating in excess of 20 percent for bilateral hearing loss is denied.





____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


